Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA . 
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 5 July 2022, is acknowledged.  Claim 1 is amended therein.  Claim 4 is cancelled, and new claims 12 – 14 are added.  Claims 5 - 11 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 3, and 12 – 14 are available for active consideration.  
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection pursuant to 35 U.S.C. § 103 set forth in the Action of 9 March 2022 is hereby withdrawn in light of Applicant’s amendment of the claims, and in favor of the new grounds of rejection set forth below.
Claim Objections 
Claim 13 is objected to on the basis of what appears to be an inadvertent typographical error in that the claim recites a limitation directed to “a doze of the Ethylene Oxide Gas,” presumably instead of “dose.”  Correction is required.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12, and claims 13 and 14, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b) (pre-AIA  35 U.S.C. § 112, ¶ 2), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites a limitation directed to a functional property of the composition apparently arising from interacting in some unspecified fashion with saline in a “bone graft solution.”  The solution is further defined as being a mixture of “a bone graft material containing hydroxypropyl methylcellulose” and a solvent.  Is this “bone graft material containing hydroxypropyl methylcellulose” the same as “the bone graft material comprising hydroxypropyl methylcellulose” recited previously?  Is it, or the solution, the same as the “bone graft composition” first recited in the claim?  Is saline the “solvent” recited in the limitation?  Can the solvent be other than saline?  Appropriate correction or cancelation is required.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 12 - 14 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2006/0204544 A1 to Sunwoo, M., et al., published 14 September 2006 (“Sunwoo ‘544”), in view of US 2018/0154047 A1 to Reves, B., et al., published 7 June 2018 (“Reves ‘047”).
The Invention As Claimed 
	Applicant claims a bone graft composition, wherein the composition comprises a bone graft material with hydroxypropyl methylcellulose (HPMC), the material comprising 1 part by weight of a bone graft material, and 0.3 to 3 parts by weight of HPMC, wherein the composition is sterilized, either by gamma irradiation at 10 – 25 kGy, or by ethylene oxide gas at a dose of 450 – 1200 mg/L, and wherein the bone graft material is a natural bone graft material.
The Teachings of the Cited Art 
	Sunwoo ‘544 discloses an osteoimplant for application to a bone defect site to promote new bone growth, wherein the implants comprises demineralized allograft bone material mixed with an aqueous phosphate-buffered gelatin, and a hydrogel (see Abstract; see also ¶[0037]), wherein the demineralized bone graft material is derived from cortical and/or cancellous bone chips (see ¶[0041]), wherein demineralized bone matrix (DBM) is typically prepared by treatment with sterile components (see ¶[0040]), wherein, in an exemplified embodiment, implants are prepared using sterile components (see Ex. 19, ¶[0131]), wherein the hydrogel comprises hydroxypropyl methyl cellulose with a molecular weight from about 20 to 40 kDa (see ¶[0047]), and wherein the composition of the allograft comprises an aqueous gelatin carrier, about 40 to about 50% wgt of the composition, and the hydrogel comprises about 10 to 20% wgt of the composition (see claim 18).  The reference does not expressly disclose a bone graft composition with which saline reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after added to a bone graft solution comprising the composition, when an osmotic pressure of the saline is set to 100% as a reference value, or a composition that is sterilized by gamma-ray irradiation and a doze of the gamma-ray irradiation is 10 to 25 kGy. The teachings of Reves ‘047 remedy those deficiencies.     
	Reves ‘047 discloses a malleable implant configured to fit at or near a bone defect site to promote bone growth (see Abstract), wherein the implant comprises a matrix that provides a tissue scaffold for cells to guide the process of tissue formation in vivo in three dimensions, the matrix serving as a  porous scaffold to promote bone ingrowth (see ¶[0097]), wherein the implant comprises a cohesive mass of a biodegradable polymer, mineral particles, and an active ingredient, such as  oxysterol, the biodegradable polymer, mineral particles, and oxysterol comprising fibers, chips or particles which form the coherent mass (see ¶[0098]), wherein the implant is wetted to form a malleable matrix, configured to be moldable to any desired shape to fit a bone defect site (see ¶[0111]), wherein the matrix comprises a plurality of pores (see ¶[0117]), wherein the mineral particles comprise bone, such as particles of cortical, cancellous, and/or corticocancellous, allogenic, xenogenic or transgenic bone tissue (see ¶[0144]), wherein the implant may comprise a material, such as, for example, an expandable phase, to facilitate swelling of the implant, the expandable phase comprising polymers that swell upon taking in fluid, such as saline, water, bodily fluid, etc. (see ¶[01568]), wherein a suitable swellable material comprise hydroxypropyl methylcellulose (see ¶[0161]), and wherein one or more components of the matrix, and/or medical device to administer it, may be sterilizable by radiation in a terminal sterilization step in the final packaging, such as by irradiation with gamma radiation (see ¶¶[0185] – [0186]), or by other methods such as gas sterilization with ethylene oxide (see ¶[0189]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare osteoimplants for application to a bone defect site, wherein the implants comprise demineralized allograft bone material mixed with an aqueous phosphate-buffered gelatin, and a hydrogel, wherein the demineralized bone graft material is derived from cortical and/or cancellous bone chips [natural bone], wherein the hydrogel comprises hydroxypropyl methylcellulose with a molecular weight from about 20 to 40 kDa, and wherein the composition comprises the allograft bone material at about 40 to about 50% wgt of the composition, and the HPMC hydrogel comprises about 10 to 20% wgt of the composition, yielding a ratio of 2:1 to 5:1 of bone material to HPMC, as taught by Sunwoo ‘544, and wherein the implants are sterilized by terminal sterilization methods such as gamma irradiation or ethylene oxide gas, rather than the sequential sterilization/use of sterile components of Sunwoo ‘544, as taught by Reves ‘047.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Reves ‘047 to the effect that terminal sterilization of a product provides greater assurance of sterility than from processes such as an aseptic process, that require individual product components to be sterilized separately and the final package assembled in a sterile environment (see ¶[0185]).
	The Examiner would first note that claim 1 has a substantial recitation directed to the composition of the invention “with which saline reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after added to a bone graft solution, when an osmotic pressure of the saline is set to 100% as a reference value,” wherein the solution “is a mixture of 1 part by weight of a bone graft material containing hydroxypropyl methylcellulose and 0.5 to 2 parts by weight of a solvent.”  It is the Examiner’s position that such recitation is directed to a functional characteristic of the composition, rather than to a structural or compositional characteristic of the claimed composition of matter.  Consequently, any implant with a composition of natural bone and HPMC within the ratios as recited in claim 1 would necessarily display characteristics meeting the functional behavior as recited in the claim.  Further in this regard, the claim recites no structural or compositional features that are specifically correlated to the solution behavior as recited in the claim, other than the relative mass amounts of bone material and HPMC. 
With respect to the sterilization steps recited in claims 1 (gamma radiation) and 12 (ethylene oxide), it is the Examiner’s position that such recitations effectively render the claims in question product-by-process claims, wherein the recited process steps do not serve to distinguish the claimed invention from the prior art.  See MPEP § 2113:
Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	Further in this regard, it is the Examiner’s position that the particular process used to achieve sterilization of the implant material is immaterial to the question of patentability, provided that the process effectively renders the implant material sufficiently sterile for clinical applications.  Consistent with the analysis of product by process claims addressed above, unless the process steps result in a final material that is different in composition or structure, then the steps do not serve to distinguish over the prior art.  Therefore, it is the Examiner’s position that the precise conditions for sterilization do not distinguish over the cited art, particularly in light of the fact that the cited art teaches sterilization by either of the recited methods.
	Consequently, based on the discussion above, claims 1, 3, and 12 - 14 would have been obvious pursuant to 35 U.S.C. § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 12 - 14, as described above, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending Application No. 16/925,337 (“the ‘337 application), in view of Reves ‘047.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of the ‘337 application are directed to a bone graft composition comprising a bone graft material and hydroxypropyl methylcellulose, and wherein the composition comprises hydroxypropyl methylcellulose in an amount of 0.3 to 3 parts by weight based on 1 part by weight of the bone graft material.  The claims in question do not disclose implant materials that have been sterilized.  The teachings of Reves ‘047, as set forth above, remedy that deficiency.
Thus, it would have been prima facie obvious to prepare implant materials according to claims 1 and 3 of the ‘337, wherein the materials are sterilized consistent with the disclosure of Reves ‘047, motivated as described above.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, and 12 - 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/927,845 (“the ‘845 application”), in view of Reves ‘047.  Although the claims at issue are not identical, they are not patentably distinct from each other because the enumerated claims of the ‘845 application are directed to a bone graft composition that includes hydroxypropyl methylcellulose, wherein the composition comprises 0.3 to 3 parts by weight of hydroxypropyl methylcellulose with respect to 1 part by weight of a bone graft material.  The claims in question do not disclose implant materials that have been sterilized.  The teachings of Reves ‘047, as set forth above, remedy that deficiency.
Thus, it would have been prima facie obvious to prepare implant materials according to claims 1 of the ‘845 application, wherein the materials are sterilized consistent with the disclosure of Reves ‘047, motivated as described above.
Claims 1, 3, and 12 - 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/342,569 (“the ‘569 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘569 application is directed to a bone graft composition containing a porous bone graft material and hydroxypropyl methylcellulose, wherein a content of the hydroxypropyl methylcellulose is 0 .15 to 6 parts by weight based on 1 part by weight of the porous bone graft material.  The claims in question do not disclose implant materials that have been sterilized.  The teachings of Reves ‘047, as set forth above, remedy that deficiency.
Thus, it would have been prima facie obvious to prepare implant materials according to claims 1 of the ‘569 application, wherein the materials are sterilized consistent with the disclosure of Reves ‘047, motivated as described above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, and 12 - 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of co-pending Application No. 17/024,684 (“the ‘684 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the enumerated claims of the ‘684 application are directed to a bone graft composition containing a bone graft material, a thickener having an adhesive property, and hydroxypropyl methylcellulose, wherein the content of the hydroxypropyl methylcellulose is not less than 0.1 parts by weight or less and less than 0.3 parts by weight based on 1 part by weight of the bone graft material, and the content of the thickener is 0.1 parts by weight to 1 part by weight based on 1 part by weight of the bone graft material.  The claims in question do not disclose implant materials that have been sterilized.  The teachings of Reves ‘047, as set forth above, remedy that deficiency.
Thus, it would have been prima facie obvious to prepare implant materials according to claims 1 and 2 of the ‘684 application, wherein the materials are sterilized consistent with the disclosure of Reves ‘047, motivated as described above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Response to Applicant’s Arguments 
	The Examiner has carefully considered Applicant’s arguments submitted with the Amendment filed 5 July 2022, but does not find them persuasive, the extent relevant at all in light of the new grounds of rejection set forth above.  For example, the primary thrust of Applicant’s arguments is based on the newly added limitation recited in claim 1 (and new claim 12) directed to sterilization of the composition of the invention.  However, the current rejection cites to an additional reference, Reves ‘047, for the teachings of terminal sterilization steps in the preparation of implant materials for bone repair.
	Applicant offers similar arguments with respect to the Obviousness-type Double Patenting rejections.  However, consistent with the analysis immediately above, these arguments do not take into consideration the current rejection.
	Consequently, based on the above discussion, Applicant’s arguments are unpersuasive, and claims 1 , 3, and 12 – 14 stand rejected pursuant to 35 U.S.C. § 103.


NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619